Citation Nr: 0815461	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  95-40 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for low back disability.

2. Entitlement to service connection for right leg 
disability.

3. Entitlement to service connection for right shoulder 
disability.

4. Entitlement to service connection for bilateral foot 
disability.

5. Entitlement to service connection for left wrist 
disability.

6. Entitlement to service connection for pain in joints other 
than low back, right leg, right shoulder, feet, and left 
wrist, asserted as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
September 1993, including service in the Southwest Asia 
theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the veteran's claims of 
entitlement to service connection for low back, right 
shoulder, bilateral foot and left wrist disabilities, and 
painful joints.  The veteran perfected a timely appeal.

The veteran is a VA employee, and during the course of this 
appeal, the claims folder was transferred to the Phoenix, 
Arizona, RO.

These matters were before the Board in February 2000, 
November 2003, and July 2005, and were each time remanded for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

These matters must be remanded for the following reasons.

In its July 2005 remand, the Board instructed the RO to 
schedule the veteran for an appropriate VA examination to 
determine the nature, extent, onset and etiology of the 
veteran's report of body aches.  The Board furthermore stated 
in its instructions that the examiner should offer an opinion 
as to the following: (1) the likelihood that the veteran's 
reported low back, right leg, right shoulder, foot, left 
wrist or joint problems were related to or had their onset 
during his period of service; (2) with respect to his low 
back disability claim, given the findings in the service 
medical records, whether the veteran was predisposed to 
sustaining a post-service low back injury; (3) whether it was 
at least as likely as not that the veteran had a current 
disability manifested by low back, right leg, right shoulder, 
foot, left wrist or joint problems, and if so, whether any of 
these conditions had their onset during his period of active 
duty; and (4) whether it was at least as likely as not that 
any body aches found to be present were due to an unknown 
cause.

The veteran was provided a VA examination, pursuant to the 
Board's remand instructions, in April 2007, and, on 
examination, the veteran was diagnosed as having right 
shoulder strain and left wrist, ununited scaphoid waist 
fracture with potential avascular necrosis of the proximal 
pole.  However, it was noted at the time of examination that 
the veteran's claims folder was not available for review.  In 
a June 2007 addendum, the April 2007 VA examiner indicated a 
review of the claims folder, and gave the following opinions: 
left foot was clearly documented to have its onset during the 
active service period; right leg, right shoulder, and left 
wrist, no such documentation was found in the claims file; 
lumbar spine strain suffered during active service period has 
not caused any permanent injury predisposing him to any 
successive injuries post service.  In an October 2007 
addendum opinion, the VA examiner stated that it was the 
examiner's opinion that the recurrent back strain during 
service, documented in the service medical record over a 
period of almost 2 years, was a recurring strain, with no 
permanent injury incurred, other than attesting to the 
veteran's predisposition to back strain, and that it was not 
medically possible to determine how much of his present day 
complaints were due to his back strains during service as 
opposed to his post-service injury without resorting to 
baseless speculation.

Neither the examination report, nor any subsequent addendum 
opinion, indicates whether the veteran has any current low 
back, right leg, right shoulder, foot, or left wrist 
disability, or what the nature of any such disability or 
disabilities might be.  Also, while noting that an event 
involving the left foot was clearly documented to have its 
onset during the active service period, the examiner did not 
state whether there was any current left foot disability, the 
nature of any such disability, or whether any current 
disability had its onset during service or was related to an 
in-service injury.  Furthermore, while noting that for the 
right leg, right shoulder, and left wrist, no such 
documentation was found in the claims file, the examiner did 
not state an opinion as to whether there was a current right 
leg, right shoulder, or left wrist disability, what the 
nature of any such disabilities were, and whether it was 
likely that any such disabilities had their onset during 
service or were etiologically related to the veteran's period 
of service in any way.

In short, the examination report and addendums lack any 
medical nexus or etiology opinions with respect to the 
veteran's claimed low back, right leg, right shoulder, feet 
and left wrist disabilities.  Furthermore, the examination 
report and addendums also lack any opinion as to whether it 
is at least as likely as not that any body aches were found 
to be present, and, if so, whether any were due to an unknown 
cause.

Also, the examiner's October 2007 addendum statement that the 
recurrent back strain during service documented in the 
service medical record over a period of almost 2 years was a 
recurring strain, with no permanent injury incurred, other 
than attesting for the veteran's predisposition to back 
strain, is inconsistent with the statement in the same 
opinion that it was not medically possible to determine how 
much of his present day complaints were due to his back 
strains during service as opposed to his post-service injury 
without resorting to baseless speculation.  The first 
statement is that the veteran incurred no permanent back 
injury during service, while the second statement implies 
that an in-service injury or injuries might be responsible 
for the veteran's current complaints regarding his back, and 
thus that veteran incurred permanent back injury in service.  

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Because VA's noncompliance with the Board's July 
2005 remand instructions regarding a VA examination to 
determine nature, extent, onset and etiology of the veteran's 
report of body aches is prejudicial to the veteran, this case 
must be remanded for an adequate VA examination.

Finally, in the consolidated decision of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claims for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish disability 
ratings or effective dates for the disabilities on appeal.  
As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The notice must inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current low back, right leg, right 
shoulder, feet, and left wrist 
disorders.  The claims folder and a 
copy of this Remand must be provided to 
the examiner for review.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  For each of the veteran's 
claimed disabilities of the low back, 
right leg, right shoulder, feet, and 
left wrist, based on examination 
findings and a review of the claims 
folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran has a current 
disorder; (2) if so, what the diagnosis 
and/or nature of any such disorder is; 
and (3) whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that any such 
disorder was incurred or permanently 
aggravated during the veteran's period 
of service, or is otherwise 
etiologically related to the veteran's 
period of service in any way.  
Furthermore, the examiner should 
specifically answer the following 
question: Are there objective 
indications of a chronic joint pain 
disability that cannot be attributed to 
any known clinical diagnosis by 
history, physical examination, or 
laboratory tests?  A complete rationale 
must be given for any opinion 
expressed, and the foundation for all 
conclusions should be set forth.  The 
report of the examination should be 
associated with the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



